Citation Nr: 1829350	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service-connected leg length discrepancy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from April 1969 to October 1971.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 1999 rating decision.  This appeal has a long and complicated procedural history that includes a number of Board decisions, subsequent appeals to the United States Court of Appeals for Veterans Claims (Court), and subsequent Board remands.  

This matter was previously remanded by the Board in December 2017 for further development.  The Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

Subsequent to the most recent February 2018 supplemental statement of the case, the Veteran via his representative requested to be scheduled for a video hearing to offer further evidence in the form of his testimony.  The Veteran, however, has previously testified at Board hearing in December 2011, September 2013, and in June 2017, before each of the undersigned VLJs.  A claimant is entitled to a hearing on appeal.  38 C.F.R. § 20.700(a) (2017).  In certain situations, including where a case is on remand to the Board from the Court, a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence, even if he previously received a hearing before the Board at another state of the appellate proceedings.  Cook v. Snyder, 28 Vet. App. 330 (2017).  Here, the Veteran is requesting two hearings at the same stage of the proceedings and has not provided any reasoning for this request.  Further, although a new representative is technically of record subsequent to the most recent 2017 hearing, it appears that the Veteran's new representative is a member of the same law firm as his previous representative.  As such, the Board finds that providing the Veteran with a fourth Board hearing is not, at this point, required. 


FINDINGS OF FACT

1.  A back disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current back disability is not related to service or the Veteran's service-connected leg length discrepancy.

2.  The Veteran is not unemployable as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The Board acknowledges that a VCAA notice letter was not sent to the Veteran specifically regarding his back disability.  Despite this, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish his claims.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding that any notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate the claim).  To that end, the Veteran was sufficiently advised in the July 2014 statement of the case as to why his claims for service connection were denied.  Furthermore, the Veteran had an accredited representative throughout the appeals period.  Consequently, the Board finds any notice deficiency harmless.  As service connection is denied herein, there is no prejudice to the Veteran in not being specifically notified regarding how effective dates and evaluations are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, service treatment records, service personnel records, private treatment records, VA examination reports, Board hearing transcripts, and additional evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Pursuant to the December 2017 Board remand, the February 2018 VA examination report has been obtained and associated with the record.  Therefore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The February 2018 VA examination report is thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim being decided herein.  The VA examiner reviewed the entire record to include prior VA examinations wherein examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims. It is also noted that the Veteran has not raised any concerns that the undersigned failed to comply with the duties espoused in Bryant v. Shinseki, 23 Vet. App. 488   (2010).

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For certain chronic diseases such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for a disability that is caused by or aggravated by a service-connected disability, commonly referred to as secondary service connection.  38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability...over and above the degree of disability existing prior to the aggravation."). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).   

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).   

Analysis

The Veteran has claimed that his current lower back disability is the result of his service-connected leg length discrepancy.  

For the reasons set forth below, service connection is not warranted in this case under a presumptive, direct, secondary, or aggravation theory of entitlement for any current back disability.  

The Board notes that the Veteran has been diagnosed during the course of the appeal with disabilities involving his lumbar spine.  Specifically, VA and private examination reports reflect diagnoses including scoliosis, degenerative disc disease, and degenerative joint disease of the lumbar spine.  See e.g. February 2018 VA examination report.  Accordingly, the first criterion for establishing service connection has been met for the claimed lumbar spine disabilities.  The question becomes whether the Veteran has a lumbar spine disability that is related to service or his service-connected right leg length discrepancy.  

The Veteran's May 1968 pre-induction examination showed that he had been involved in a motor vehicle accident and fractured his right tibia and fibula.  Following open reduction and fibular shortening, it was noted that the Veteran had made a full recovery, notwithstanding a permanent 5/8-inch residual shortening of the right lower extremity.  Shortly after entering service, the Veteran complained of right foot pain with walking and running.  In June 1969, he was placed on a limited marching and standing profile.  In May 1971, he complained of low back pain, which was described by the medical officer as right flank pain.  It was noted in May 1971 that the Veteran was not wearing an insert and needed to get his shoe built up.

At his discharge examination in September 1971, the Veteran completed a medical history form noting that he had bone deformity, but denying the presence of any back trouble of any kind.  It was noted that he had a pin in his right leg from a fracture in 1966, but no back disability was found during the separation physical.

Following service, there is no record of any medical treatment having been provided for a number of years, as the earliest post-service treatment records that are of record are dated in 1979. 

According to a private treatment record perhaps dated in 1979, or later, the Veteran was having difficulty emptying his bladder and it was noted that he was having slight discomfort in the perineal region and some low backache. 

In the 1980s, the Veteran was seen for complaints of pain in the right lower quadrant of the abdomen which usually started with some sort of muscular activity.  He was also noted to be experiencing some lower back pain.  The doctor stated that no major back deformity was found to be present and the Veteran's back was nontender on examination.  He speculated that the Veteran was experiencing back pain secondary to a herniated disc in the high lumbar region, but it does not appear that any radiologic testing was conducted at that time to substantiate such an opinion.

In January 1983, the Veteran was seen for back pain, and he reported experiencing acute pain in the right lower lumbar area after turning while getting out of his truck the day before.  There was no radiating pain, and the doctor assessed the Veteran with an acute lumbosacral sprain.  Ten days later, the Veteran's condition was noted to have improved and he was pain free. 

Importantly, the doctor at that time did state that he examined the Veteran's leg length discrepancy, but found that it was less than a quarter of an inch and stated that he did not think that it was of any particular significance, providing more evidence against this claim. 

X-rays in January 1983 showed a radiographically normal lumbar spine.  As such, while the Veteran was reportedly experiencing back pain, a back disability was not found.

In March 1983, the Veteran complained of abdominal-back pain.  It was noted that he had undergone a herniorrhaphy in August 1982, after which he had begun to experience some recurrent pain in the right lower back region that radiated around to the right inguinal area. On examination, the Veteran's back was nondeformed and nontender.  In December 1983, he was again seen for back and abdominal pain. The doctor stated that Motrin provided complete relief of pain.  X-rays showed mild scoliosis, which it was noted could be positional.  In August 1984, the Veteran was seen for back pain and an enlarged lymph node; it was noted that he was mildly tender in the paraspinal muscles and the interscapular area.  The Veteran was diagnosed with back pain that was musculoskeletal in origin.

In November 1983, the x-rays were taken which showed minimal lumbar scoliosis. No fracture was identified and the intervertebral disc spaces appeared to be preserved. 

A report by the Veteran's employer dated in February 1985 documents a workplace injury in which the Veteran's "back fell across the side of a 2 x 4," after he fell "about 4 feet."  He was diagnosed with a contusion and abrasion of the lower back. 

Based on this on-the-job injury, the Veteran filed for, and was awarded, a worker's compensation settlement in June 1989 (a letter in April 2004 explained that all records had been destroyed other than the settlement agreement). 

The Veteran's right leg length discrepancy was found to have been aggravated by the Veteran's military service and was service connected in a March 2007 rating decision.

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated arthritis of the lumbar spine to a compensable degree within one year of discharge from active duty.  As such, service connection can also not be granted for arthritis of the lumbar spine on a presumptive basis. 

As there is no competent evidence of arthritis affecting the lumbar spine in service or within one year following discharge from service, a competent evidence linking a current lumbar spine disability with service or a service-connected disability is required to establish service connection.  

Turning to the crucial medical nexus question, the Board notes that numerous private and VA opinions have been obtained.  There is conflicting evidence of record with regard to whether the Veteran's current back disability is related to service or his service-connected disability. 

In July 1999, a private orthopedic surgeon remarked that he had reviewed the Veteran's treatment records and service records and opined that it was more likely than not that the Veteran's right leg was aggravated by the failure to issue a built-up shoe during service and that it was more likely than not that the back condition began during service.  In and October 2003 letter from another private physician who reported treating the Veteran in the early to mid-1970s, he stated that he could not say whether the Veteran's current back problems were a direct result of not being allowed to wear his inserts while in the military, but he did feel that "if the military had supported [the recommendation] to wear the 5/8" insert, [the Veteran's] back problems may not be as severe as they are now."  The Veteran also submitted a May 2014 private opinion from Dr. F.G.  This physician reviewed the claims file and discussed the medical evidence in detail before determining that it is more likely than not that the untreated leg length discrepancy present as a residual of fractures of the tibia and fibula on the right are substantially causal and accelerated the Veteran's progressive deterioration of his lumbosacral.

The Veteran also underwent VA examination in August 2005 wherein the examiner stated that the assertion that the Veteran had some very mild discomfort that did relate to his scoliosis and his lumbar disc disease which was made worse by his military service was easily believable, but it was very mild in terms of incapacity and symptoms.  He felt that the Veteran was asymptomatic for several years after service.  The examiner noted the Veteran's treatment in the 1970s and accepted that the Veteran did not wear a shoe lift while in the military.  The examiner also noted that the Veteran denied that his symptoms following his 1985 accident were any different than before the accident, which the examiner found was inconsistent with the Veteran trying to recover damages following the accident.  The examiner stated that this was pertinent in that it showed the Veteran to lack credibility.

The examiner stated that the Veteran's currently diagnosed back disability was not a result of an in-service injury, then confusingly added that events that happened during the service time did contribute to the worsening of the Veteran's lower back pain, but found that any incapacity was mild at best.

In December 2006, the same VA examiner as in 2005 opined that had the Veteran been provided the prescribed shoe lift during service, "his lumbar spine problem would not have been as severe."  However, the examiner did not mention the 1985 workplace injury in the addendum, and did not explain whether his statement was intended to establish that the Veteran's back disability was aggravated by his military service (meaning that it was permanently worsened beyond the natural progression of the disability).  In fact, a plain reading of the addendum suggests that the examiner was only addressing the leg length discrepancy and not the current back disability, as the examiner stated specifically that it was at least as likely as not that the right leg disability did increase in severity during the Veteran's time in service, and that such an increase was beyond the natural progression of the disability, but made no such statement regarding the Veteran's back.

The Board observes that the opinions by the private physicians in July 1999, October 2003, and May 2014, and the opinions of the VA compensation examiner in August 2005 and December 2006, all failed to consider the effects of the Veteran's 1985 workplace injury on his current back disability, a highly significant event in this case, which the Board simply cannot ignore (in light of the extensive litigation in this case over the last decade, the Board believes it must be very clear regarding its reasons and bases in this complex case): The fact that the Veteran would contend that this post-service injury caused no new injury totally undermines his credibility with the Board, a critical issue in this case as the Veteran has made many lay contentions that he has had back problems since service (a fact which, if true, would provide a basis to grant this claim).  If the Board finds that the Veteran is exaggerating his problem and formulating a history in order to be awarded VA compensation it provides highly probative evidence against this claim.  

While the Veteran has attempted to minimize the severity of that post-service accident, the fact remains that it was clearly a significant injury, as the Veteran had worked for more than a decade following service (despite the chronic back disability he has claimed to have been experiencing without any cessation after service), but once the back injury occurred at work, the Veteran stopped being able to perform that job, and sought worker's compensation and Social Security Administration (SSA) disability.  On a factual basis, this provides highly probative evidence against the Veteran's central contention that this post-service back injury caused him no problems, a finding that overwhelming evidence does not support. 

The Veteran was provided additional VA examinations and opinions in June 2008, December 2010, and May 2013.  However, in the December 2015 Memorandum Decision, the Court determined that the June 2008 VA examiner provided three defective opinions.  

Pursuant to the Board's December 2017 remand, a new VA opinion was obtained in February 2018.  After reviewing the entire claims file, including the Veteran's lay statements and verbal histories, as well as prior private and VA examination reports and opinions, the February 2018 examiner determined that it is not at least as like as not that the Veteran developed a chronic back disability secondary to his service connected right lower extremity disability nor was the Veteran's back condition aggravated beyond normal progress by the service connected right lower extremity disability.  He also indicated that the Veteran's current back disabilities did not begin in service, and further noted that it is less likely that the Veteran's back disability affected his work to any significant degree prior to the work injury in 1985.

The February 2018 VA examiner stated that service treatment records show the Veteran had no preexisting back disease prior to service, was not diagnosed or treated for a musculoskeletal back condition during service, and no chronic back condition was noted to be present at separation, and gait was not noted to be abnormal at separation.  He observed that after separation the Veteran worked as a pipe-fitter and welder, a laborious occupation.  The examiner also concluded that the 1983 X-rays would not support lumbar disc disease nor lumbar spine arthritis continuing from military duty. 

According to the February 2018 VA examination report, the examiner noted that the Veteran was diagnosed with his lumbar degenerative disc disease in December 1985 after intercurrent injury in February 1985.  He stated that no L4-5 disc space narrowing was suggested on the normal lumbar spine X-rays in 1983; and therefore, he opined that it is very unlikely the disc disease is directly related to service as normal X-rays prevent a nexus. 

Regarding any back disabilities present prior to the February 1985 injury, the examiner acknowledged the scoliosis and muscle spasm with manipulation from 1983 until 1985; however, he also indicated that this time period would have been after the normal 1983 lumbar spine X-rays.  He further noted that private treatment records prior to August 1982 and March 1983 indicate abdominal and back pain which usually started after muscular activity, assessed as abdominal and back pain possibly secondary to herniated disk in the high lumbar region.  However, he determined that the first lumbar X-rays to show degenerative disease was at the L4-5 level and below, which is not a high disc and did not confirm the prior assessment.  The examiner also noted that private treatment records in March 1983 and December 1983 indicate abdominal and back pain with history of recent onset after an August 1982 inguinal herniorrhaphy of some recurrent pain in the right lower back region, radiating around to the right inguinal area, with physical examination findings of back is nondeformed, and nontender with questionable tenderness at the sacroiliac junction, assessed with possible high lumbosacral disc disease at follow-up.  However, he again determined that high lumbar spine disc disease was not the initial lumbar spine X-rays findings.

The examiner commented on the May 1983 private treatment records showing a week history of abdominal and back pain treated with antibiotic therapy, with normal lumbosacral spine films with tenderness in the left paraspinal muscles, decreased range of motion, assessed as low back pain and to rule out herniated nucleus pulposus.  However, he noted that subsequent lumbar CT scan in December 1985 showed no herniated nucleus pulposus to be present, only early bulging degenerative disease.

The 2018 VA examiner further remarked that the private treatment report dated in April 1985 showing the intercurrent job-related injury in February 1985 with evaluation and treatment for lower back contusion and abrasion with normal associated lumbar spine X-rays would not support a back condition continuing from military duty and would also not support any significant back injury affecting his ability to work prior to the February 27, 1985 date; adding that the Veteran was working when he sustained the fall that injured his lower back.

Regarding whether the Veteran's service-connected disability caused or aggravated any current back disability, the February 2108 VA examiner acknowledged the May 2014 private opinion that the untreated leg length discrepancy accelerated the Veteran's deterioration of his lumbosacral spine.  However, he remarked that changes in gait and altered biomechanics would result in the spine trying to stabilize itself and this would be evidenced by osteophyte formation.  He noted that the survey of radiographic studies does not show osteophyte formation but rather degenerative disc disease, which would not support this hypothesis. 

The 2018 VA examiner reiterated that the April 1985 private treatment report indicates that the private clinician, Dr. Hilborn, felt that the Veteran's complaints at that time appeared to be consistent with early degenerative disc disease, and noted that he did not feel that the leg length discrepancy, which appeared to be approximately 3/4 inch short on the right, was the etiology of his back pain.  He also noted that there was minor bulging disc disease noted on the December 1985 lumbar CT scan and opined that this does not support that early degenerative disc disease is etiologically related to service-connected right lower extremity condition with leg shortening.

The 2018 VA examiner further elaborated that notes reviewed prior to August 2005 indicate a less than 1.9 cm leg length discrepancy, and would not support the gait would have been altered enough to alter the gait.  In addition, he stated that early studies of the back at the time of diagnosis of degenerative disc disease did not indicate any arthritic changes.  This, according to the 2018 VA examiner, would support that the service-connected right lower extremity tibia/fibula fracture residuals did not cause sufficient gait abnormality to result in the lumbar spine conditions.

Rather, he noted that radiographic changes in this Veteran are most consistent with degenerative changes with later arthritic formation for which the examiner opined the etiology is more than likely related to aging, heavy work labor and intercurrent injury requiring multiple surgeries.  Therefore, he concluded that it is unlikely to be related to the service-connected right lower extremity fracture residuals with leg shortening.

Regarding whether the Veteran's service-connected disability aggravates his current lumbar spine disability, the 2018 VA examiner stated that degenerative joint disease of the lumbar spine is a chronic condition that tends to progressively worsen over time with the natural aging process and/or due to ongoing repetitive injury.  He noted that as there have been no additional lumbar surgeries since the 1980s and since the recent X-rays in 2011 reveal that the changes in the back are stable, this would not support aggravation of the lumbar spine, including by a service-connected disability. 

The Board has accorded more probative weight to the February 2018 VA medical opinion.  This opinion which was based on a detailed rationale is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his back disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the Veteran's back disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his back disabilities is not competent medical evidence.  The Board finds the opinion of the February 2018 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, a back disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current back disabilities are not related to service and were not caused or aggravated by his service-connected right lower extremity leg length discrepancy.

For the above reasons, the Board finds that the weight of the evidence is against service connection for a back disability, to include as secondary to the Veteran's service-connected leg length discrepancy.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).
 
TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 

The Veteran has filed a claim for TDIU.  He is currently service connected for only one disability, residuals of a fracture of the right tibia and fibula with leg length shortening. This disability receives a noncompensable rating, and he therefore fails to meet the schedular criteria for a TDIU. Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

In this case, there is no dispute that the Veteran is unemployable.  He injured his back in 1985 and has not been able to work since that time. He has also been awarded SSA disability benefits on account of his back disability.  However, the entirety of the Veteran's TDIU argument is predicated on the fact that he cannot work because of his lower back disability. For example, the Veteran's former representative asserted in his post-hearing brief in December 2011 that the Veteran was aware that to prevail in his claims that he had to establish that his back disability was secondary to his service-connected leg length discrepancy and that his back condition caused his unemployability.  It was acknowledged that the service-connected leg length discrepancy had no bearing on the Veteran's employability. During the June 2017 Board hearing, the Veteran's former representative again reiterated that his unemployability was due to his back issue.  Thus, the Board finds that the evidence does not reflect and the Veteran does not contend that he is unemployable due to his service-connected leg length discrepancy. 

The Board has reviewed the Veteran's service-connected disability and finds no coherent basis it could be the basis for a finding that the Veteran is entitled to TDIU. 

Unfortunately, as discussed above, this decision finds the Veteran's back disability is unrelated to either his military service or to a service-connected disability, and therefore, there is no basis to award TDIU.  As such, the Veteran's claim for TDIU is denied. 


ORDER

Service connection for a back disability, to include as secondary to the Veteran's service-connected leg length discrepancy, is denied.

Entitlement to a TDIU is denied


			
	K. PARAKKAL	MICHELLE L. KANE
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
	                                                     JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


